              Case 1:16-cv-02379-DLC Document 343 Filed 10/24/18 Page 1 of 2




[,~ ,5   l   SCAROLA ZUBATOV SCHAFFZIN PUC                                                October 17, 20 18
  Ho n. Denise L. Cole, U.S .D.J.
  Daniel Patrick Moynihan United States Cou1t house
  500 Pearl St., Room J 610
  New York, NY 10007
                              LightBox Ventures LLC Chr1rging Lien Proceeding ( l : l 6-cv-02379-DLC)
  Dear Judge Cole:

           We write (in accordance with ECF Dkl. #280 lo allow for proposed redactions) because il
  appears LhaL plaintiffs have filed a fabricated documenl with the Court in their filings on Friday.
  S pecifically, it appears those papers include a purported copy of our retainer agreement with Lhe
  execulion page falsified; it differs in a material way from the true executed version (the significance
  o f Lhe alteration is ex plained below). We do not assert th is lightly, but bel ieve it is confirmed by
  electronically stored copies of the documents in question. For example, the true executed version
  was <Hlached co earlier e-mail correspondence wi th Mr. Ellner. Additionally. a second document
  submitted Friday by plaintiffs is intentionally misleading, because it contains the true executed
  signatu re page mentioned above, but the document submitted by plaintiffs on Friday omits all but
  the first two pages, and thereby excludes the signature page that, if properly included, would reveal
  the fabrication. We explain this more fully below, and request Lhat the Court sanction this conduct.

             The Facts Suppo11ing   thi~ Applic;1tion:  Brier background is requ ired to explain the issue.
  We contend that Mr. Ellner executed our retai ner agreement in his individual capacity and is
  personally responsible for our fees (together with his LLC). The retainer agreement Mr. Ellner
  sig ned was addressed to "Andy" and signed in his own name, and without designation of a title Lo
  indicate he was signing only on behalf of the LLC. This has been an issue in the collection effort
  since November 201 6 when Mr. Ellner began to deny personal responsibility , and it became a
  sign ificant dis puted issue in the state cou1t case. We now see M r. E llner has filed (and apparently
  has previously fil ed) a fal sified copy of the cxeculi on page to our ag reement: it (i) does not include
  our sig nature; (ji) includes his sig nature in a fo rm not identical lo his signature on the copy signed
  by both parties; and (i ii) shows he added the words "MANAGING MEMBER" after his new
  signature in an attempt to create an alternative, false, document. The electronic paper trail in the
  state court and in lhis case establishes, we believe, an attempt to deceive both courts:

      I. We transmitted the unsigned retainer agreement to Mr. Ellner by a March J 1, 2016, e-mail;
  thus he had it in uns igned form since then (I noted I would "also drop off a hard copy"). (Ex. A)

     2. A true copy of his signature page given lo me that day and countersigned by me, with no
  mentio n of " managing member" or anything like it, is attached. (Ex. B)

      3. I transmitted an electronic copy of that page to Mr. Ellner along with the complete executed
  agreement on October 26, 2016, as part of the drafl amendment he had requested; the first page of
  the attachment to my e-mail, on our firm 's leucrhead, states that the original agreement is attached,
  and it contains the true signature page as it appears in Ex. B. (Ex. C) l also transmitted it again on
  December 13 and 19, 20 16.

             1700 BROADWAY 41ST FLOOR NEW YORK, NY 100l9
             TEL 212-75 7-0007 FAX 212- 757-0 469        WWW. SZS LAW.C0!\1
           Case 1:16-cv-02379-DLC Document 343 Filed 10/24/18 Page 2 of 2




          SCAROLA             ZuBATov ScHAFFZI N PLLC
     4. On May 11 , 2017 , in moving to dismiss the state court case on, among other things, the basis
that he did not sign our retainer agreement in his personal capacity, Mr. Ellner used and expressly
and materially relied upon a falsified signature page to the retainer agreement. (Ex. D, last page)
His accompanying Affidavit sworn to May 11 , 20 17 (Ex. E), describes the document to be: "a true
and correct copy of the Retainer Agreement dated March 11 , 20 16, between Plain ti ff w1d Lightbox
Ventures that I delivered to Plaintiff on or about that date." That is false; in fact, the signature page
he used had been doctored in the manner described above, and added the words: "MANAGING
MEMBER." Significantly, Ex. D (the false version submitted by Mr. Ellner on May 11 , 2017), is
identical in form and also color to Ex. A - the orig inal draft not signed by anyone that I
transmined to Mr. Ellner on March 11 , 2016, for review - except(i) Ex. D's final page contains
Mr. Ellner's fals ified signature, on a page plainly scanned at a different time and not in color, and
(ii) the final page of my March J l transmittal (the Statement of Client Rights) is omitted. From
this, it seems beyond question that Mr. Ellner created a new signature page for his motion to dismiss
in May 2017 from the unsigned draft signature page in Ex. A, and attached it to the remainder of
our retainer agreement printed from one of the copies be had, in place of the true sign ature page we
had both signed, and then submitted it to the state cou1t, and now this Court.

    5. This falsified document is also submitted by Mr. Ellner in this Court as Exhibit 5 to the
"Certification" Mr. Ellner submitted on Friday of last week, with Mr. Ellner falsely asserting at <JI 10
that he signed it as "managing member." (Ex. F) Additionally, as noted, Mr. Ellner also submitted
on Friday my October 26, 2016 transmittal of the amendment to the retainer agreement be requested
(Ex. C), which included the true signature page, except he omitted all but the first two pages, and
thereby, by submitting the incomplete document, omitted the true signature page. This is Exhibit I 1
to his "Certification." (Ex. G)

        We ask the Court to sanction plaintiffs (or else grant leave to make a more fo rmal
application). Specifically, we ask that the Cou1t e ither (i) strike all of the plaintiffs' pleadings and
papers as relates to the attorneys' charging lien issues and determine the charging lien in our favor
as we have requested, or, in the alternative, (ii) g rant other relief in favor of this fum and against
plaintiffs as the Court determines warranted by the plaintiffs' conduct described. 1




1 We point out that after Mr. Ellncr's May 11 filing (Ex. D), we ourselves inadvertently picked up a copy of Mr.
Elloer's false May 11 exhibit and mistakenly began to use it as our own in later submissions, including our own Friday
submission (Ex. B to my Affidavit). I believe tbjs occurred because when we opposed the May 11 state cou1i motion to
dismiss, based upon a presumption that an adversary would not use a falsifi ed document, we copied and used the false
version of the re1ainer agreement in compiling our own exhibits, out of expediency, even including the state court May
 11 filing stamp that appeared atop the doc ument. We had of course not noticed Mr. E llner had not used Lhe true
document. I believe it is fair to say that it is reasonable to presume an adverse party"s filed copy of a shared document
is a true copy. though the error is no less embarrassing. At the same time, it is importa nt to stress that our error does not
(i) tum a fa lsified document into a true one, or (ii) diminish the seriousness of Mr. Ellner submitting a fal se document.
We are taking steps to correct our erroneous use of the false document in all court filings.

                                                                                                                            2
